DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 10 , 11, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gates et al. (U.S. 2015/0280968), hereinafter Gates.
With respect to Claim 1, Gates teaches a system for automatically generating a data-center network mapping for automated alarm consolidation comprising (¶ 0083, “a process for consolidating multiple alarms generated from a plurality of monitoring applications.”) 
a plurality of interrelated devices (¶ 0033, “For example, a data center may include thousands of servers and/or data storage devices in communication with each other.”)

the at least one computing device being configured to: 
receive operational data from each device of the plurality of interrelated devices, the operational data being indicative of at least one of a power path , cooling or temperature zones, or communications paths (¶ 0040, “root cause identification tool may acquire location information (e.g., GPS information or a location relative to a map of a room) associated with server racks, servers, power units, and temperature units in order to identify root cause failures that are common to different computing devices or other components located within a data center.”)
determine, based on the operational data, device relationships between each device of the plurality of interrelated devices (¶ 0053, “an infrastructure mapping may be used by a root cause identification tool, such as root cause identification manager 330 in FIG. 3, to determine which server an application was running on when the application failed.”) 
receive, from each device of the plurality of interrelated devices,a respective alarm of a plurality of alarms (¶ 0045, “In one embodiment, each node in a failure graph may correspond with an individual alarm of the plurality of alarms or a collection of alarms of the plurality of alarms.”)

consolidate, based on the determined device relationships and based on the determined alarm relationships, the plurality of alarms into a consolidated alert; and provide the consolidated alert to a user (¶ 0087, “In step 718, a consolidated alarm corresponding with the first chain of failures is outputted. The consolidated alarm may comprise a report or other message specifying the leaf node of the first chain of failures. The message specifying a failure associated with the leaf node may be transmitted to a target recipient.”)

With respect to Claim 2, Gates teaches the system of claim 1, Gates teaches wherein the plurality of interrelated devices includes a power device, and wherein the operational data includes at least one of: current data representing a current provided by the power device, power data representing a power provided by the power device, or voltage data representing a voltage provided by the power device; or temperature data representing an ambient temperature of the power device provided by the power device (¶ 0092, “In another example, a common root cause failure leading to multiple alarms may correspond with a single power failure (e.g., a power failure to a server rack housing multiple servers running numerous applications) or a temperature regulation failure (e.g., a cooling system failure affecting a particular region within a data center)”.)
With respect to Claim 6, Gates teaches the system of claim 1, Gates teaches wherein the at least one computing device is further configured, in determining the alarm relationships, to generate a first subset of alarms of the plurality of alarms, the first subset of alarms being received within a first time from the plurality of interrelated devices, and generate a second subset of alarms of the plurality of alarms, the second subset of alarms being received within a second time from the plurality of interrelated devices, and the first time being different than the second time (¶ 0046, “In one example, the graph structure of the Bayesian network may be determined using machine learning techniques based on the aggregated data and changes in the aggregated data over time (e.g., the aggregated data stored in the aggregated data database 337 may be used as training data for learning the causal relationships between the nodes over time).”)
Claims 10, 11, 15 are the computer readable medium that corresponds to the system of claims 1, 2 and 6 and are similarly rejected.
Claim 19 is the method that corresponds to the system of claim 1 and is similarly rejected.
Allowable Subject Matter
Claims 3-5, 7-9, 12-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boxwell (US 2019/0013007), Bajpay (US 2010/0052924) and Wu (10,148,489) are the references considered pertinent to the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660.  The examiner can normally be reached on Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA NGUYEN/Primary Examiner, Art Unit 2442